DETAILED ACTION
1.	This Office Action is responsive to claims filed for No. 17/685,641 on November 29, 2022. Please note Claims 1 and 3-9 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Selan
	( US 2020/0348750 A1 ).

	Selan teaches in Claim 1:
	An image generation apparatus ( Figure 1, [0020] discloses a head-mounted display (HMD) 100 worn by a user 102 ), comprising:
a time period prediction unit that predicts a delay time period from start of process for
image generation to display of a head-mounted display image on a head-mounted display ( Figures 3 and 4, [0055]+ disclose several steps for applying re-projection adjustments. Part of this process is detailed in [0059] which discloses a predicted render time rendering the first frame (step 408), predicting, based on tracking data, a pose in the future (step 410). Based on this data, an actual render time is determined (step 418). Afterwards, [0066], step S420 disclose predicting a new pose that the HMD will be in a new predicted illumination time will be determined, resulting in a delta between the original pose prediction and the updated pose prediction. Based on the above steps, re-projection adjustments may be determined based on the original predicted pose and the updated pose. [0067] discloses determining the difference, which can be a subtle difference/delay, in milliseconds, and applying the reproduction adjustments accordingly ); and
an image processing unit that executes a reprojection process on a basis of the predicted
delay time period to generate the head-mounted display image ( Figure 4, [0068], disclose steps 422 and 424 which output the modified pixel data to the frame buffers and this represents image data to be displayed on the display panels );
a posture information acquisition unit that acquires posture information indicative of a posture of the head-mounted display at present ( Figure 6, [0091] discloses a head tracking system 630 which can track head motion, head rotation, i.e. pose information and this can determine how to render a scene in the next frame );
a rendering unit that renders an image on a basis of the posture information and supplies
the rendered image to the image processing unit ( Figure 6, [0091] discloses an application 304 which can render the frame based on a plurality of data ); and
a time period accumulation unit that accumulates a drawing time period after the process
for image generation is started until an image process for the rendered image is started by the
image processing unit ( [0022] discloses a refresh rate which can refresh the image or redraw the screen, with a determined number of frames displayed per second. This series of frames is processed/rendered and it is clear a time/frequency is determined. Furthermore, [0050] discloses determining/predicting an illumination timing for each frame, which is variable and needs to be determined ), wherein
the data storage unit has stored therein in advance a display processing time period after
the head-mounted display image is generated until the head-mounted display image is displayed
on the head-mounted display ( Figure 6, [0079] discloses a memory 604 with a plurality of important elements. Note some of the functionality described in [0061] which discloses an average application render time 312 based on historical render times to predict the application render time for the first frame. To clarify, the previous rendering times are considered (and these times are stored to be analyzed, i.e. stored in advance). From there, an initial illumination time prediction can be determined, which is then again, adjusted, i.e. from a predicted render time to an actual render time. These times, before the actual render time, are clearly stored in a memory to allow for prediction ), and
the time period prediction unit predicts the delay time period on a basis of the accumulated drawing time periods and the display processing time period. ( As disclosed above, Figure 4, [0055]+ describes a process to determine the delta/difference/delay based initially on the predicted render time determined in step 408 )

	Selan teaches in Claim 3:
	The image generation apparatus according to claim 1, wherein the time period prediction unit predicts the delay time period on a basis of an average value of several ones of the drawing time periods accumulated in the data storage unit. ( [0061] discloses determining an average application render time based on historical/previous render times. Please note the details of several preceding frames )
	
	Selan teaches in Claim 5:
	The image generation apparatus according to claim 1, further comprising:
a posture prediction unit that generates predicted posture information indicative of a result of prediction of a posture of the head-mounted display after lapse of the predicted delay time period from the present point of time, on a basis of the posture information and the predicted delay time period ( Figure 6, [0055]+ disclose that the delta period is a result of differences between the original pose prediction and an updated pose prediction, and this comparison is done/after in light of the determined delta, etc ), wherein
the image processing unit generates the head-mounted display image by performing a
reprojection process for the rendered image on a basis of the predicted posture information. ( Figure 4, [0068], disclose steps 422 and 424 which output the modified pixel data to the frame buffers and this represents image data to be displayed on the display panels )

	Selan teaches in Claim 6:
	The image generation apparatus according to claim 5, further comprising:
a drawing command supplying unit that links a frame identifier to frame data of a drawing command for starting generation of the head-mounted display image and supplies the frame data linked to the frame identifier to the rendering unit ( Figure 3, [0048] discloses each of the plurality of frames being laid out and it is clear that image data (read as drawing data/command) is associated with each frame. Upon given the frame data, the rendering step, discussed below, is initiated ) wherein
the rendering unit starts a rendering process in response to the drawing command and
supplies frame data of the rendered image in a linked relation to the frame identifier to the image
processing unit ( Figure 3, [0048] discloses a sequence with a rendering of frames and this is done in order starting with frame F ),
the image processing unit links the frame identifier to the frame data of the head-mounted
display image ( Figure 3, [0050] discloses actual illumination times 314(1), 314(2) and 314(3) for the associated frames. This is the output to the HMD ), and
the time period accumulation unit accumulates the drawing time period into the data
storage unit, the drawing time period being calculated on a basis of a timestamp at a time of the
start of generation of the drawing command in the frame data of the drawing command and a
timestamp at a time of the start of the image process by the image processing unit, both of the
timestamps being linked to the frame identifier. ( As Figure 3 shows, each frame is associated with a particular frequency which relates to a render time. The frame period duration is then calculated at particular intervals ( Figure 3 shows the intervals associated with each frame, not only duration, but starting time, etc). At the rendering steps, shown as 312(1), etc, the identified frame, in this case, the first frame, is rendered )

	Selan teaches in Claim 7:
	The image generation apparatus according to claim 6, wherein the drawing
command supplying unit links, in a process for a subsequent image different from the process for
the image, a frame identifier different from the frame identifier linked to the frame data for which the process for the image is executed to the drawing command. ( Figure 3 shows the subsequent frames after frame F, i.e. F+1, F+2, etc, which is different from frame F. Each is identified as a subsequent and different frame and has its own image data which needs to be rendered )

	Selan teaches in Claim 8:
	An image generation method ( Figure 1, [0020] discloses a head-mounted display (HMD) 100 worn by a user 102 ), comprising:
	predicting a delay time period from start of process for image generation to display of a
head-mounted display image on a head-mounted display ( Figures 3 and 4, [0055]+ disclose several steps for applying re-projection adjustments. Part of this process is detailed in [0059] which discloses a predicted render time rendering the first frame (step 408), predicting, based on tracking data, a pose in the future (step 410). Based on this data, an actual render time is determined (step 418). Afterwards, [0066], step S420 disclose predicting a new pose that the HMD will be in a new predicted illumination time will be determined, resulting in a delta between the original pose prediction and the updated pose prediction. Based on the above steps, re-projection adjustments may be determined based on the original predicted pose and the updated pose. [0067] discloses determining the difference, which can be a subtle difference/delay, in milliseconds, and applying the reproduction adjustments accordingly ); 
executing a reprojection process on a basis of the predicted delay time period to generate
the head-mounted display image ( Figure 4, [0068], disclose steps 422 and 424 which output the modified pixel data to the frame buffers and this represents image data to be displayed on the display panels )
acquiring posture information indicative of a posture of the head-mounted display at present ( Figure 6, [0091] discloses a head tracking system 630 which can track head motion, head rotation, i.e. pose information and this can determine how to render a scene in the next frame );
rendering an image on a basis of the posture information and supplies the rendered image to the image processing unit ( Figure 6, [0091] discloses an application 304 which can render the frame based on a plurality of data ); and
accumulating a drawing time period after the process for image generation is started until an image process for the rendered image is started by the image processing unit ( [0022] discloses a refresh rate which can refresh the image or redraw the screen, with a determined number of frames displayed per second. This series of frames is processed/rendered and it is clear a time/frequency is determined. Furthermore, [0050] discloses determining/predicting an illumination timing for each frame, which is variable and needs to be determined ), wherein
the data storage unit has stored therein in advance a display processing time period after
the head-mounted display image is generated until the head-mounted display image is displayed
on the head-mounted display ( Figure 6, [0079] discloses a memory 604 with a plurality of important elements. Note some of the functionality described in [0061] which discloses an average application render time 312 based on historical render times to predict the application render time for the first frame. To clarify, the previous rendering times are considered (and these times are stored to be analyzed, i.e. stored in advance). From there, an initial illumination time prediction can be determined, which is then again, adjusted, i.e. from a predicted render time to an actual render time. These times, before the actual render time, are clearly stored in a memory to allow for prediction ), and
the time period prediction unit predicts the delay time period on a basis of the accumulated drawing time periods and the display processing time period. ( As disclosed above, Figure 4, [0055]+ describes a process to determine the delta/difference/delay based initially on the predicted render time determined in step 408 )

	Selan teaches in Claim 9:
	A non-transitory, computer readable storage medium containing a computer, which when executed by a computer, causes the computer to perform an image generation method by carrying out actions ( [0019] discloses non-transitory computer-readable media storing computer-executable instructions to implement the processes for controlling a head-mounted display (HMD) 100 worn by a user 102, as shown in Figure 1 ), comprising:
	predicting a delay time period from start of process for image generation to display of a head-mounted display image on a head-mounted display ( Figures 3 and 4, [0055]+ disclose several steps for applying re-projection adjustments. Part of this process is detailed in [0059] which discloses a predicted render time rendering the first frame (step 408), predicting, based on tracking data, a pose in the future (step 410). Based on this data, an actual render time is determined (step 418). Afterwards, [0066], step S420 disclose predicting a new pose that the HMD will be in a new predicted illumination time will be determined, resulting in a delta between the original pose prediction and the updated pose prediction. Based on the above steps, re-projection adjustments may be determined based on the original predicted pose and the updated pose. [0067] discloses determining the difference, which can be a subtle difference/delay, in milliseconds, and applying the reproduction adjustments accordingly ); 
	executing a reprojection process on a basis of the predicted delay time period to generate the head-mounted display image ( Figure 4, [0068], disclose steps 422 and 424 which output the modified pixel data to the frame buffers and this represents image data to be displayed on the display panels )
acquiring posture information indicative of a posture of the head-mounted display at present ( Figure 6, [0091] discloses a head tracking system 630 which can track head motion, head rotation, i.e. pose information and this can determine how to render a scene in the next frame );
rendering an image on a basis of the posture information and supplies the rendered image to the image processing unit ( Figure 6, [0091] discloses an application 304 which can render the frame based on a plurality of data ); and
accumulating a drawing time period after the process for image generation is started until an image process for the rendered image is started by the image processing unit ( [0022] discloses a refresh rate which can refresh the image or redraw the screen, with a determined number of frames displayed per second. This series of frames is processed/rendered and it is clear a time/frequency is determined. Furthermore, [0050] discloses determining/predicting an illumination timing for each frame, which is variable and needs to be determined ), wherein
the data storage unit has stored therein in advance a display processing time period after
the head-mounted display image is generated until the head-mounted display image is displayed
on the head-mounted display ( Figure 6, [0079] discloses a memory 604 with a plurality of important elements. Note some of the functionality described in [0061] which discloses an average application render time 312 based on historical render times to predict the application render time for the first frame. To clarify, the previous rendering times are considered (and these times are stored to be analyzed, i.e. stored in advance). From there, an initial illumination time prediction can be determined, which is then again, adjusted, i.e. from a predicted render time to an actual render time. These times, before the actual render time, are clearly stored in a memory to allow for prediction ), and
the time period prediction unit predicts the delay time period on a basis of the accumulated drawing time periods and the display processing time period. ( As disclosed above, Figure 4, [0055]+ describes a process to determine the delta/difference/delay based initially on the predicted render time determined in step 408 )

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Selan 
	( US 2020/0348750 A1 ).

	As per Claim 4:
	The image generation apparatus according to claim 2, wherein
the time period accumulation unit [includes a counter that increments a count value thereof for each vertical synchronization timing of the head-mounted display], and
the time period accumulation unit accumulates the drawing time period calculated on a basis of the count value after the processing for image generation is started until an image process for the rendered image is started into the data storage unit ( As disclosed above, the drawing/rendering timing and duration is based on the particulars of the frame data, i.e. refresh rate, complexity of image data, etc. The time for this can be predicted, as noted in Figure 3 and the predicted render time is based on the preceding frames, i.e. read as related to the count value which is incremented each frame ); but

Selan does not explicitly teach of the apparatus which “includes a counter that increments a count value thereof for each vertical synchronization timing of the head-mounted display”.

However, given Selan teaches of considering multiple preceding frames when attempting to determine an average, so that the initial rendering time can be predicted, one of ordinary skill in the art would realize that a counter to count the number of vertical synchronization (i.e. the signaling of a new frame) is within ordinary skill to realize how many frames are present/required for analysis. Respectfully, counters are well known in the art as well.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the counter, with the motivation that it is well known and is a simple substitution of parts/processing that can easily be implemented to track a count value of the number of frames.

Response to Arguments
8.	Applicant’s arguments considered, but are respectfully not persuasive.
	Please note updated rejection in light of the claim amendments. Applicant argues against the storing, in advance, of “a display processing time period after the head-mounted display image is generated until the head-mounted display image is displayed on the head-mounted display”.
	However, Selan teaches, as shown in the flowchart of Figure 4, of determining a predicted render time, which is based off previous frame render times, which are clearly stored, so as to be retrieved and analyzed. This is done using the memory 604, etc, as described in [0079]. Furthermore, in addition to determining the predicted render time, which is also stored/considered, a further, actual render time is then determined and this adjusts the predicted render time. Respectfully, it is clear that for these comparisons to be made, especially for data determined previously, that it must necessarily, or at least obviously, stored in advance. A display processing time, which has not been well defined, nor is it particularly connected to other limitations in the claim, is broad enough to read on the predicted render time, etc, or some time that is then adjusted by the re-projection process. In light of adjusting an initial signal to arrive at a new, adjusted signal (with a delay time period incorporated), it is clear the initial signal(s) and its aspects must have been stored and analyzed, in order for the adjustments to be made.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459. The examiner can normally be reached Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621